DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/5/2020. As directed by the amendment: claims 1 and 7 have been amended; claim 9 has been cancelled; and no claims have been added. Thus, claims 1-8 and 10-15 are presently pending in this application.
Information Disclosure Statement
It is noted that the IDS filed on 11/19/2020 cites a U.S. Patent Application Publication that lists the wrong Patentee. The Examiner has corrected Cite No. 3 to show “SPINGER, et al” instead of “SOLOMON, et al.” Furthermore, Cite No. 3 discloses completely different subject matter in comparison to the present application. Correction is needed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer rim extending distally therefrom having a passageway therethrough in fluid communication with said chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because 
Fig. 1 shows reference number 40 pointing to two completely different things. It is unclear what the removable cap is/looks like.
Figs. 1 and 2A appear to show reference number 50 pointing to two completely different structures. It is unclear what the swab 50 actually is/looks like. 
Figs. 2A and 2B appear to show reference number 50 pointing to two completely different structures. It is unclear what the swab 50 actually is/looks like.
The objections above apply to all of the drawings as required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6-7, 11, and 15 are objected to because of the following informalities:  
Claim 1, lines 6-8 recite “a collar… surrounding the elongate tip and the outer rim” and claim 1, lines 10-11 recite “the collar surrounding the outer rim”. Examiner notes that this is repetitive.
Claims 6 and 15 are both identical claims that depend on claim 1.
Claim 7, lines 6-8 recite “a collar… surrounding the elongate tip and the outer rim” and claim 7, lines 10-11 recite “the collar surrounding the outer rim”. Examiner notes that this is repetitive.
Claim 11, line 3 recites “the distal end” but should read “a distal end” due to lack of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the outer rim extending distally therefrom having a passageway therethrough in fluid communication with said chamber” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendments or any discussion explaining the new amendments in the original disclosure.
Claim 7 recites “the outer rim extending distally therefrom having a passageway therethrough in fluid communication with said chamber” however the disclosure fails to disclose such limitation. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the passageway" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al. (US Publication 2013/0085474 A1).
Regarding claim 1, Charles discloses a flush syringe assembly (20) comprising: 
(21) including a side wall having an inside surface defining a chamber for retaining a fluid (Paragraph [0039], lines 8-10), an open proximal end (27), a distal end (28) including a distal wall (29) with an elongate tip (31) and an outer rim (51) extending distally therefrom having a passageway (52) therethrough in fluid communication with said chamber (Fig. 6); 
a collar (41, 46) extending from the distal wall of the barrel (Fig. 6) and surrounding the elongate tip and the outer rim (Fig. 6), the collar including at least one side wall (41, 46) having an inside surface (42) defining a compartment (43 and interior of 46), an open distal end (45), a proximal end (46) adjacent the distal wall of the barrel (Fig. 6); 
a disinfectant-loaded swab (44) disposed in the collar (Fig. 6), the collar surrounding the outer rim (Fig. 6); and 
an elongated plunger rod (37) disposed within the barrel (Fig. 1, Paragraph [0040]), the elongated plunger rod comprising a distal end (39) and a proximal end (38), the distal end including a stopper slidably positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (Paragraph [0040], lines 3-6), the elongated plunger rod extending outwardly from the open proximal end of the barrel (Paragraph [0040], lines 6-8), the stopper having a distal surface (paragraph [0040], line 8).  
Regarding claim 2, Charles discloses the flush syringe assembly of claim 1, wherein the fluid is a flush fluid (Paragraph [0048], line 1).  
Regarding claim 3, Charles discloses the flush syringe assembly of claim 1, wherein the disinfectant-loaded swab has one or more openings or slits on a top surface of the disinfectant-loaded swab (Top surface of 44 that 51 is located through).  
Regarding claim 4, Charles discloses the flush syringe assembly of claim 1, wherein the compartment of the collar surrounds the elongate tip (Fig. 6).  
Regarding claim 5, Charles discloses the flush syringe assembly of claim 1, wherein the disinfectant-loaded swab is made of an absorbent material (44).  
Regarding claim 6, Charles discloses the flush syringe assembly of claim 1, wherein the disinfectant-loaded swab includes a disinfectant or antimicrobial agent selected from the group consisting of ethanol, 2-propanol, butanol, methylparaben, ethylparaben, propylparaben, propyl gallate, butylated (Paragraph [0042]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US Publication 2013/0085474 A1) in view of Dennehey et al. (US Patent 4,417,890 A).
Regarding claim 7, Charles discloses a flush syringe assembly (20, Charles) comprising: 
a barrel (21, Charles) including a side wall having an inside surface defining a chamber for retaining a fluid (Paragraph [0039], lines 8-10, Charles), an open proximal end (27, Charles), a distal end (28, Charles) including a distal wall (29, Charles) with an elongate tip (31, Charles) and an outer rim (51, Charles) extending distally therefrom having a passageway (52, Charles) therethrough in fluid communication with said chamber (Fig. 6, Charles); 
(41, 46, Charles) extending from the distal wall of the barrel (Fig. 6, Charles) and surrounding the elongate tip and the outer rim (Fig. 6, Charles), the collar including at least one side wall (41, 46, Charles) having an inside surface (42, Charles) defining a compartment (43 and interior of 46, Charles), an open distal end (45, Charles), a proximal end (46, Charles) adjacent the distal wall of the barrel (Fig. 6, Charles); 
a disinfectant-loaded swab (44, Charles) disposed in the collar (Fig. 6, Charles), the collar surrounding the outer rim (Fig. 6, Charles); 
a removable cap (48, Charles) having a body (48, Charles), a proximal end (End of 48 attached to 45, Charles), and a closed distal end (Opposite end of 48 that is not attached to 45, Charles), the removable cap being mounted on the open distal end of the collar (Fig. 6, Charles); 
an elongated plunger rod (37, Charles) disposed within the barrel (Fig. 1, Paragraph [0040], Charles), the elongated plunger rod comprising a distal end (39, Charles) and a proximal end (38, Charles); and 
a stopper slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (Paragraph [0040], lines 3-6, Charles)Title: Flush Syringe With Disinfecting Feature.  
Charles is silent regarding
Title: Flush Syringe With Disinfecting Featurewherein an outside surface of the distal wall of the collar includes a plurality of threads to connect the collar to the removable cap.  
	Dennehey teaches a system (Figs. 1-2, Dennehey), Title: Flush Syringe With Disinfecting Featurewherein an outside surface of a distal wall of an element includes a plurality of threads (56, Dennehey) to connect the element to a removable cap (52, Dennehey).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified an outside surface of the distal wall of the collar of Charles to incorporate the teachings of Dennehey to incorporate a plurality of threads to connect the collar to a removable cap since such a modification is the result of a simple substitution of one known element (One element on top of another, removable seal 48 on distal end 45, Charles) for another (Threaded connection, screw threaded cap member 52 provided with mating screw threads 54 to match the screw threads 56, Dennehey) to obtain predictable results (Connection of two elements).
Regarding claim 8, Charles in view of Dennehey disclose the flush syringe assembly of claim 7, wherein the compartment of the collar surrounds the elongate tip (Fig. 6, Charles).  
Regarding claim 10, Charles in view of Dennehey disclose the flush syringe assembly of claim 7, wherein the fluid is a flush fluid (Paragraph [0048], line 1, Charles).  
Regarding claim 14, Charles in view of Dennehey disclose the flush syringe assembly of claim 7, wherein the disinfectant-loaded swab is made of an absorbent material (44, Charles).  
Regarding claim 15, Charles in view of Dennehey disclose the flush syringe assembly of claim 1, wherein the disinfectant-loaded swab includes a disinfectant or antimicrobial agent selected from the group consisting of ethanol, 2-propanol, butanol, methylparaben, ethylparaben, propylparaben, propyl gallate, butylated hydroxyanisole (BHA), butylated hydroxytoluene, t-butyl-hydroquinone, chloroxylenol, chlorohexidine, dichlorobenzylTitle: Flush Syringe With Disinfecting Feature alcohol, dehydroacetic acid, hexetidine, triclosan, hydrogen peroxide, colloidal silver, and mixtures thereof (Paragraph [0042], Charles).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US Publication 2013/0085474 A1) in view of Dennehey et al. (US Patent 4,417,890 A) further in view of Tucker et al. (US Patent 6,632,199 B1).
Regarding claim 11, Charles in view of Dennehey disclose the flush syringe assembly of claim 7.
Charles in view of Dennehey are silent regarding
wherein the removable cap includes an outward protrusion extending from the body of the removable cap and corresponding with the passageway on the distal end of the elongate tip.  
Tucker teaches a syringe assembly (Fig. 2, Tucker) comprising: 
a barrel (42, Tucker) including a side wall having an inside surface defining a chamber for retaining a fluid (Fig. 2), an open proximal end (Fig. 2, Tucker), a distal end (Fig. 3, Tucker) including a distal wall (Fig. 3, Tucker) with an elongate tip (What 48 is pointing to in Fig. 3, Tucker); 
a collar (50, Tucker) extending from the distal wall of the barrel (Fig. 3, Tucker) and surrounding the elongate tip (Fig. 3, Tucker), the collar including at least one side wall (Fig. 3, Tucker) having an (Fig. 3, Tucker) defining a compartment (Fig. 3, Tucker), an open distal end (Fig. 3, Tucker), a proximal end (Fig. 3, Tucker) adjacent the distal wall of the barrel (Fig. 3, Tucker); 
a removable cap (20, Tucker) having a body (20, Tucker), a proximal end (End opposite of 22, Tucker), and a closed distal end (22, Tucker), the removable cap being mounted on the distal end of the collar (Fig. 3, Tucker), 	wherein the removable cap includes an outward protrusion (64, Tucker) extending from the body of the removable cap (Fig. 4, Tucker) and corresponding with the passageway on the distal end of the elongate tip (Fig. 3, Tucker). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the removable cap of Charles in view of Dennehey to incorporate the teachings of Tucker to incorporate an outward protrusion extending from the body of the removable cap and corresponding with the passageway on the distal end of the elongate tip in order to provide a sterility seal at the opening and to maintain any liquid within the barrel of the syringe (Col 3, lines 32-35, Tucker).
Regarding claim 12, Charles in view of Dennehey disclose the flush syringe assembly of claim 7.
Charles in view of Dennehey are silent regarding
wherein the removable cap has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal.  
Tucker teaches a syringe assembly (Fig. 2, Tucker) comprising: 
a barrel (42, Tucker) including a side wall having an inside surface defining a chamber for retaining a fluid (Fig. 2), an open proximal end (Fig. 2, Tucker), a distal end (Fig. 3, Tucker) including a distal wall (Fig. 3, Tucker) with an elongate tip (What 48 is pointing to in Fig. 3, Tucker); 
a collar (50, Tucker) extending from the distal wall of the barrel (Fig. 3, Tucker) and surrounding the elongate tip (Fig. 3, Tucker), the collar including at least one side wall (Fig. 3, Tucker) having an inside surface (Fig. 3, Tucker) defining a compartment (Fig. 3, Tucker), an open distal end (Fig. 3, Tucker), a proximal end (Fig. 3, Tucker) adjacent the distal wall of the barrel (Fig. 3, Tucker); 
(20/20”, Figs. 10A-10B, Tucker) having a body (20/20”, Tucker), a proximal end (End opposite of 22/End towards 90, Tucker), and a closed distal end (22/End towards 80’, Tucker), the removable cap being mounted on the distal end of the collar (Fig. 3, Tucker), 	wherein the removable cap has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal (Fig. 10A, Tucker). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the removable cap of Charles in view of Dennehey to incorporate the teachings of Tucker to incorporate a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal in order to facilitate handling of the cap for placing it onto or removing it from a syringe (Col 4, lines 63-65, Tucker).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US Publication 2013/0085474 A1) in view of Dennehey et al. (US Patent 4,417,890 A) further in view of Tekeste (US Publication 2014/0052074 A1).
Regarding claim 13, Charles in view of Dennehey disclose the flush syringe assembly of claim 7.
Charles in view of Dennehey are silent regarding
wherein the collar has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal.  
Tekeste teaches a flush syringe assembly (Fig. 1, Tekeste) comprising: 
a barrel (110, Tekeste) including a side wall (111, Tekeste) having an inside surface (112, Tekeste) defining a chamber (114, Tekeste) for retaining a fluid (Paragraph [0072], line 2, Tekeste), an open proximal end (115, Tekeste), a distal end (116, Tekeste) including a distal wall (117, Tekeste); 
a collar (130, Tekeste) extending from the distal wall of the barrel (Fig. 7, Tekeste), the collar including at least one side wall (131, Tekeste) having an inside surface (135, Tekeste) defining a compartment (Fig. 3, Tekeste), an open distal end (133, Tekeste), a proximal end (132, Tekeste) adjacent the distal wall of the barrel (Fig. 7, Tekeste); 
an elongated plunger rod (120, Tekeste) disposed within the barrel (Fig. 6, Tekeste), the plunger rod comprising a distal end (123, Tekeste) and a proximal end (122, Tekeste); and 
(150, Tekeste) slidably disposed on the distal end of the plunger rod (Fig. 1, Tekeste) and positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (Paragraph [0075], lines 17-20, Tekeste),
wherein the collar has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal (Figs. 3-4, Tekeste).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the collar of Charles in view of Dennehey to incorporate the teachings of Tekeste to incorporate a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal in order to provide a comfortable feel for the user (Paragraph [0081], lines 18-19, Tekeste).
Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 17, that Charles does not teach “a collar surrounding a swab surrounding an outer rim as recited in amended claim 1”, the Examiner respectfully disagrees. The claims require that the swab is disposed in the collar and the collar surrounding the outer rim, which is clearly shown in Fig. 6 of Charles, wherein the swab is absorbent material 44, the collar is at least one side wall 41/proximal end 46, and the outer rim is second tip 51.
In response to applicant's arguments, on page 18, that Charles does not teach “an outer rim surrounding the elongated tip as recited in claim 1 as amended”, the Examiner respectfully disagrees. Applicant is arguing a limitation that is not recited in claim 1 as amended. Similarly, this applies to the argument regarding claim 7 as well on page 20. 
Applicant’s arguments with respect to claim 9 and amended claim 7, which has incorporated at least claim 9, have been considered but are moot because the new ground of rejection does not rely on the Lewis reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783